Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 May 2021 has been entered.
 
Status of Claims
Responsive to the amendment filed 3 May 2021, claims 1 and 3 are amended and claims 2, 4, 5, and 6 are cancelled.  Claims 1 and 3 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 3 May 2021, new grounds of rejection are presented.    

Claim Objections
Claim 1 is objected to because of the following informalities:  “air colling stage” in line 4 is an obvious typographical error.  On page 4 of the claim, “colling time” appears twice, and is an obvious typographical error.  
On page 4 of the claim, “the initial seed” is an obvious typographical error. 




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 as amended now requires in step 2: “1) calculation of the specific heat model: the specific heat coefficient is mainly relevant to the carbon content and the temperature of the plate; a set definite value is taken as the definition scope of the carbon content; the weight of the carbon content is determined by interpolation; and then the interval of the temperature is compared.”
This feature is not described. The specification as filed at p. 6 describes that a carbon content is interpolated using boundary values when the content is outside of a set definite value. Now, the claim requires both of a set definite value, and an interpolation of the carbon content simultaneously. The claim is now different from the method described in the specification, and comprises new matter.
Claim 3 depends from claim 1 and is also not described.  


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 as amended now requires in step 2: “1) calculation of the specific heat model: the specific heat coefficient is mainly relevant to the carbon content and the temperature of the plate; a set definite value is taken as the definition scope of the carbon content; the weight of the carbon content is determined by interpolation; and then the interval of the temperature is compared.”
	It is not clear what is the nature of the carbon content. The specification as filed at p. 6 describes that a carbon content is interpolated using boundary values when the content is outside of a set definite value. Now, the claim requires both of a set definite value, and an interpolation of the carbon content, simultaneously. The claim is now different from the method described in the specification and it is not clear what is the scope of the method in claim 1.
Further to that point, step 1 requires reading plate information comprising carbon content.  So now there are three differing standards for carbon content; the read content in step 1, the set definite 
Even further still, it is not clear what is a “set definite value” being “taken as the definition scope” of carbon content.  Does this mean a range?  Does it mean a singular value with some error allotted?  The specification only uses the same language without embellishment.  The scope of claim 1 is unclear.  
Claim 3 depends from claim 1 and is also indefinite.

Claim 1 requires in step 2, substep 2, that “firstly, specific heat values and heat transfer coefficient values of plates with different carbon contents at different temperatures are obtained through experiments; and then specific heat values and heat transfer coefficient values corresponding to other carbon contents and other temperatures are determined by interpolation.”  It is not clear what the scope of this step is.  How many experiments are needed to develop a reliable model?  Would other factors, such as the length or size of the plate affect these values?  The specification uses the same language without embellishment.  The scope of the interpolation of specific heat and heat transfer coefficient values in claim 1, step 2, substep 2 is unclear.  


Response to Arguments
Applicant's arguments filed 3 May 2021 have been fully considered but they are not persuasive.
Applicant argues that the amendments to claim 1 overcome the rejections under 35 USC 101.  The claims now appear to require an iterative “adjusting” of a machine based on a series of calculations and models.  The iterative change constitutes “significantly more” than the abstract idea.  No rejectiosn are made under 35 USC 101 at this time.  
Applicant argues that the amendments to claim 1 overcome the rejections under 35 USC 112.  Applicant has removed the feature of interpolating a plate temperature.  This has only partially overcome the rejections under 35 USC 112.  As a result new grounds of rejection are presented, which are accordingly non-final.  


Conclusion
No claims are allowable.  No rejection is made over the prior art at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734